      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 1 of 16. PageID #: 198



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

 THOMAS J. PIECZONKA, individually and
 on behalf of all others similarly situated,                Case No.: 1:19-cv-02965

                 Plaintiff,                                 CLASS ACTION

         v.                                                 District Judge James S. Gwin

 PROGRESSIVE SELECT INSURANCE
 COMPANY,

                 Defendant.

      PLAINTIFF THOMAS J. PIECZONKA’S OPPOSITION TO DEFENDANT
     PROGRESSIVE SELECT INSURANCE COMPANY’S MOTION TO DISMISS
          AND TO STRIKE THE NATIONWIDE CLASS ALLEGATIONS

       Plaintiff Thomas J. Pieczonka (“Plaintiff”), by and through his attorneys, submits his

Opposition to Defendant Progressive Select Insurance Company’s (“Progressive” or “Defendant”)

Motion to Dismiss and to Strike the Nationwide Class Allegations.

                                    I.      INTRODUCTION

       This class action lawsuit arises out of Progressive’s uniform and systematic policy of

underpaying insurance claims for first-party total loss claims based on a flawed method of

calculating the vehicle’s actual cash value (“ACV”) that omits certain expenses reasonably likely

to be incurred in the purchase of a replacement vehicle. Plaintiff, on behalf of himself and all others

similarly situated, brings this breach of contract class action against Progressive to recover

amounts that Defendant was obligated to pay under its contracts of insurance.

       ACV has a well-settled meaning in Florida. ACV is defined as replacement cost minus

depreciation. Trinidad v. Florida Peninsula Ins. Co., 121 So.3d 433, 443 (Fla. 2013). “Sales tax

and fees are costs an insured is reasonably likely to incur in replacing [a] vehicle, and therefore
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 2 of 16. PageID #: 199



are components of actual cash value.” Sos v. State Farm Mut. Auto. Ins. Co., 396 F. Supp. 3d 1074,

1081 (M.D. Fla. 2019).

        Progressive calculated the ACV of Plaintiff’s vehicle without including full payments for

reasonably likely expenses and costs to purchase a replacement vehicle—including taxes,

mandatory title fees, tag fees, and documentation/processing fees (the “Expenses”). According to

Progressive’s Motion to Dismiss, Progressive omitted full payment of the Expenses from its

payment of ACV to Plaintiff and the other Class members because ACV is defined differently in

its Policy from the well-settled definition above, which requires Expenses to be included in ACV.

However, this departure from the norm was not explained in Progressive’s settlement summary

with Plaintiff.

        Progressive admits that it carries a heavy burden to show that ACV is clearly and

unambiguously defined in its Policy to exclude the Expenses reasonably likely to be incurred in

replacing a lost vehicle. Yet, Progressive points to only one passing reference in the Policy to

ACV, which states “The actual cash value is determined by the market value, age, and condition

of the vehicle at the time the loss occurs.” See Policy, Part IV Limits of Liability (2)(g), at page

33, attached as Exhibit A to Compl. Progressive places more weight on this statement than it will

bear. Progressive’s argument upsets the orderly structure of the Policy—which must be read as a

whole—and fails to unambiguously exclude the Expenses from its “definition” of ACV, as it must.

Progressive’s argument also fails to account for the fact that Progressive offered to pay a certain

amount of taxes to Plaintiff (which, under Progressive’s argument, would not have been required).

For these reasons and more, the Motion to Dismiss should be denied.

        In addition, Progressive’s request to strike Plaintiff’s nationwide class allegations should

be denied as premature. The rigorous analysis that is required on such matters cannot be conducted



                                                 2
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 3 of 16. PageID #: 200



before an opportunity to conduct discovery. As many courts have done in similar circumstances,

the Court should defer any decision on class certification until Plaintiff has had an opportunity to

conduct discovery.

                              II.     FACTUAL BACKGROUND

       Plaintiff is insured under an auto insurance policy through Progressive providing coverage

for the Policy Period of April 24, 2019 through October 24, 2019. The policy contract is Form

9611D FL, plus the endorsement A261 (the “Policy”). Compl. ¶ 9.

       Pursuant to standardized language in Part IV of the Policy, collision coverage and

comprehensive coverage require Progressive to “pay for sudden, direct and accidental loss” to a

covered auto, including an attached trailer or a non-owned auto, as well as custom parts or

equipment. The Policy states:

               The limit of liability for loss to a covered auto, non-owned auto, or custom
               parts or equipment is the lowest of:

                       a.       The actual cash value of the stolen or damaged property at
                                the time of the loss reduced by the applicable deductible;

                       b.       The amount necessary to replace the stolen or damaged
                                property reduced by the applicable deductible;

                       c.       The amount necessary to repair the damaged property to its
                                pre-loss physical condition reduced by the applicable
                                deductible; or

                       d.       The Stated Amount shown on the declarations page for that
                                covered auto.

               Compl. ¶ 11.

       In Part IV, under the heading “Limits of Liability,” the Policy states that ACV is

determined by the market value, age, and condition of the vehicle at the time the loss occurs. Apart

from the reference to any applicable deductible, no other reductions to the ACV are specified. The



                                                 3
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 4 of 16. PageID #: 201



Policy does not define ACV or market value, nor does it address tax, mandatory title and tag fees,

or other reasonable expenses to replace the lost vehicle. Compl. ¶ 12.

        Plaintiff experienced a covered loss during the coverage period on July 1, 2019, and

reported the loss on July 2, 2019. Compl. ¶ 17. Progressive declared the insured vehicle a total

loss. In the Settlement Summary, Progressive agreed to pay a total of $15,789.40, based on the

actual cash value of Plaintiff’s vehicle at the time of the loss (reduced by the applicable deductible),

which included an amount of $969.21 for sales tax, but $0 for fees or other expenses. Compl. ¶ 18,

and Exhibit B thereto.

        Vehicles must be properly titled in order to be legally driven on roadways. Fla. Stat. §

320.02 (“every owner or person in charge of a motor vehicle that is operated or driven on the roads

of this state shall register the vehicle in this state.”). Vehicles also must have proper license plates

(or tags) in order to be legally driven on roadways. See Fla. Stat. § 320.0609.

        Also, Florida law imposes mandatory sales tax and title transfer fees, and tag fees for the

replacement of all vehicles, whether leased or owned. See Fla. Stat. § 212.05 (sales tax); § 319.34

(title transfer fee). These taxes and fees are necessarily included in the replacement cost of a total

loss vehicle. Compl. ¶ 22.

        In addition, it is customary in Florida for car dealerships to charge so-called documentation

fees or processing fees. The average documentation/processing fee in Florida is approximately

$670. See https://www.autolist.com/guides/dealer-fees-florida (last visited Dec. 6, 2019). These

taxes, fees, and charges are reasonably likely to be incurred in replacing the insured vehicle.

Compl. ¶ 22.

        Progressive failed and refused to pay Plaintiff the full amount of his Expenses to which

Plaintiff was entitled under the Policy and the law. Compl. ¶ 25. On information and belief,



                                                   4
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 5 of 16. PageID #: 202



Progressive engages in uniform and standard conduct in failing and refusing to pay full ACV to

all claimants, including Plaintiff and the other Class members. Compl. ¶ 26. Plaintiff brings this

Complaint for breach of contract for the sums due Plaintiff and the other Class members under

their Policies, in an amount including the Expenses that Progressive wrongfully omitted from its

calculation of actual cash value.

                                    III.   LEGAL STANDARD

        To survive a motion to dismiss, a complaint must provide “a short and plain statement of

the claim showing that the [plaintiff] is entitled to relief.” Doe v. Baum, 903 F.3d 575, 580 (6th

Cir. 2018) (quoting Fed. R. Civ. P. 8(a)(2)). Factual allegations contained in a complaint must

raise a right to relief above the speculative level. Bassett v. Nat’l Collegiate Athletic Ass’n, 528

F.3d 426, 430 (6th Cir. 2008). Twombly does not “require heightened fact pleading of specifics,

but only enough facts to state a claim to relief that is plausible on its face.” Id. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” ARcare, Inc. v. Centor U.S.

Holdings, Inc., 272 F. Supp. 3d 1015, 1017 (N.D. Ohio 2017) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). As stated by the court in Baum:

                When evaluating a complaint’s sufficiency, courts use a three-step process.
                First, the court must accept all of the plaintiff’s factual allegations as true.
                Second, the court must draw all reasonable inferences in the plaintiff’s
                favor. Id. And third, the court must take all of those facts and inferences and
                determine whether they plausibly give rise to an entitlement to relief. If it is
                at all plausible (beyond a wing and a prayer) that a plaintiff would succeed
                if he proved everything in his complaint, the case proceeds.

        Baum, 903 F.3d at 581 (internal citations omitted).




                                                   5
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 6 of 16. PageID #: 203



                                       IV.     ARGUMENT

        A.     Plaintiff Adequately Pleads that Progressive was Required to Pay the Full
               Amount for Expenses Plaintiff Would Incur in Obtaining a Replacement
               Vehicle

        Plaintiff has adequately alleged that Defendant was required to pay Plaintiff amounts for

his Expenses and did not do so in breach of the Policy.

        “Insurance contracts are construed according to their plain meaning.” Mills v. Foremost

Ins. Co., 611 F.3d 1300, 1304 (11th Cir. 2008). In construing insurance policies, courts should

read each policy as a whole, endeavoring to give every provision its full meaning and operative

effect. Auto-Owners Ins. Co. v. Anderson, 756 So.2d 29, 34 (Fla. 2000). “If the language used in

an insurance policy is plain and unambiguous, a court must interpret the policy in accordance with

the plain meaning of the language used so as to give effect to the policy as it was written.” Trinidad

v. Florida Peninsula Ins. Co., 121 So.3d 433, 441 (Fla. 2013). Provisions in an insurance policy

must be construed and applied to be in full compliance with the Florida Statutes. Id. at 441. “The

laws of Florida are a part of every Florida contract and govern the substantive issues arising in

connection with those contracts.” Glover v. Liberty Mut. Ins. Co., F. Supp. 3d 1161, 2019 WL

4917063, at *5 (S.D. Fla. 2019); see also Bastian v. United Servs Auto. Ass’n, 150 F. Supp. 3d

1284, 1294 (M.D. Fla. 2015) (“The Court therefore presumes that the parties entered into the

contract with knowledge of the statutory provisions, and those provisions became part of the

contract.”).

        If the policy language is susceptible of more than one interpretation, however, the

ambiguity must be resolved “liberally in favor of the insured and strictly against the insurer who

prepared the policy.” Travelers Indem. Co. v. PCR Inc., 889 So.2d 779, 788 (Fla. 2004) (quoting

Prudential Property & Cas. Ins. Co. v. Swindal, 622 So.2d 467, 470 (Fla. 1993)). Florida law is



                                                  6
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 7 of 16. PageID #: 204



equally well-settled that coverage clauses are “construed in the broadest possible manner” in order

to effect “the greatest extent of coverage.” Hudson v. Prudential Prop. & Cas. Ins. Co., 450 So.2d

565, 568 (Fla. App. 1984) (coverage must be construed broadly and exclusions narrowly).

        Actual cash value (“ACV”) has a settled meaning in Florida insurance law. “When faced

with a policy leaving actual cash value undefined, Florida courts have found the term to mean

replacement cost minus depreciation.” Sos v. State Farm Mut. Auto. Ins. Co., 396 F. Supp. 3d

1074, 1079 (M.D. Fla. 2019). Under an actual cash value policy, costs “reasonably likely” to be

incurred in the replacement must be included. Trinidad, 121 at 438; see also Mills, 511 F.3d at

1306 (“Actual cash value payment includes a general contractor’s overhead and profit charges in

circumstances where the policyholder would be reasonably likely to need a general contractor in

repairing or replacing the damaged property in issue.”).

        Accordingly, Florida courts have held that ACV includes sales tax, title fees, and tag fees

in payment of first-party motor vehicle total loss claims. See, e.g., Sos, 396 F. Supp. 3d at 1081

(“sales tax and fees are costs an insured is reasonably likely to incur in replacing his leased vehicle,

and therefore are components of actual cash value under the Policy.”); Glover, 2019 WL 4917063

at *8 (same).

        The insurance policy in Glover contained nearly identical limits on liability as

Progressive’s Policy. Id. at *4. In Glover, the insurer was obligated to pay the lesser of the ACV

or the amount necessary to repair or replace the property with property of like kind and quality. Id.

The court concluded that “the statutory method for determining ACV described in [Florida

Statutes] section 626.9743(5) serves to furnish a definition of the undefined ACV” in the policy

and describes what items are included in ACV. Id. The court then concluded that expenses

reasonably likely to be incurred in replacing the vehicle were part of the statutory definition of



                                                   7
         Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 8 of 16. PageID #: 205



ACV in section 626.9743(5) of the Florida Statutes and incorporated into the insurance policy. Id.

at *7.

          Here, as in Glover and Sos, the definition of ACV provided by Florida law governs and

provides the meaning of ACV in the Policy. Under Florida law, ACV includes payment of the

Expenses. Defendant’s refusal to pay the Expenses in full as a component of ACV, as that term is

interpreted under Florida law, was a breach of the Policy.

          B.     The Policy Does Not Provide a Definition of ACV That Excludes the Expenses

          Progressive argues that unlike the policies in Sos and Glover, Progressive meant something

different when it used the phrase ACV in the Policy. Progressive argues that the statement in its

Policy that reads “[t]he actual cash value is determined by the market value, age, and condition of

the vehicle at the time the loss occurs” supplants the ordinary understanding under Florida law,

discussed above, that ACV means replacement costs minus depreciation and includes the

Expenses. Further, Progressive reads in this ACV “definition” an exclusion of payments for items

reasonably likely to be incurred in replacing the lost vehicle, such as the Expenses. Progressive

contends that this limit of coverage is not in violation of section 626.9743(5)(a), and is allowed

under section 626.9743(5)(c) and (d), which allows for coverage under any other method agreed

to by the claimant, so long as the settlement is thoroughly documented and explained by the

insurer. See Fla. Stat. § 626.9743(5)(c),(d). Progressive’s argument upsets the structure of the

Policy, reads into the language exclusions that are not stated, implausibly construes its Policy

language, and cannot be reconciled with the facts regarding what Progressive actually agreed to

pay Plaintiff.

          The Policy, read as a whole, undermines Progressive’s argument. Although the Policy

includes several sections devoted to “General Definitions” and “Additional Definitions,”



                                                  8
       Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 9 of 16. PageID #: 206



Progressive did not place the statement in any of those sections. Rather, the statement appears in

a section enumerating “Limits of Liability” in section 2(g). See Policy at p. 33.

         Furthermore, all of the definitions in the Policy use the verb “means” when supplying a

definition, whereas the statement Progressive relies on uses the passive phrase “is determined by”

and sets forth a non-exhaustive list of factors. Even if the statement were generously construed to

be a definition of ACV, the statement is silent about the Expenses. Against the backdrop of a well-

settled meaning of ACV in Florida, if Progressive had wanted to provide ACV coverage that

excluded the Expenses, it needed to make the definition and its departure from ACV’s ordinary

meaning under Florida law significantly clearer. See Mills, 511 F.3d at 1305 (reasonably likely

replacement costs, such as overhead, profit, and taxes, are components of ACV unless

“unambiguously excluded”); Bastian, 150 F. Supp. 3d at 1295 (“If an insurer wishes to avail itself

of [the elective provision of the statute], it must expressly elect this option in its policies so as to

provide its insured with due notice.”). Progressive invited Plaintiff to interpret ACV as

replacement cost minus depreciation when it drafted its Policy using a phrase with a well-settled

meaning, failed to include language in its Policy that would alert a reasonable policyholder as to

Progressive’s peculiar interpretation of ACV, and failed to expressly and unambiguously exclude

the Expenses from coverage.

         Furthermore, Progressive’s offer to pay Plaintiff $969.21 in “taxes” is inexplicable under

Progressive’s proposed interpretation of ACV. 1 See Settlement Summary, attached as Exhibit B


         1
            Plaintiff’s breach of contract claim seeks the full value of the ACV to which he is entitled, including any
shortfall attributable to underpayments for taxes. See Compl. ¶ 38. (“Progressive’s failure to pay the full amount of
ACV constitutes a material breach of contract with Plaintiff and the other Class members); Compl. ¶ 39 (“As a result
of these contractual breaches, Plaintiff and the other Class members have been damaged, and are entitled to sums
representing the amounts for unpaid fees and costs that are incorporated into ACV.”). While Plaintiff acknowledges
that a certain amount of money was paid for sales tax, Plaintiff does not concede that the amount was the full amount
to which he is entitled. Plaintiff was not required to set forth specific amounts for each item of loss in his pleadings.
See Dieffenbach v. Barnes & Noble, Inc., 887 F.3d 826, 828 (7th Cir. 2018) (citing Fed. R. Civ. P. 54(c)) (“the
prevailing party receives the relief to which it is entitled, whether or not the pleadings have mentioned that relief.”).

                                                           9
     Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 10 of 16. PageID #: 207



to Compl. Progressive admits in its Answer to the Complaint that this payment is for sales taxes.

See Progressive’s Answer ¶ 18. However, Progressive argues in its Motion that sales taxes are part

of the Expenses that are excluded from ACV because they are not part of the market value of the

totaled vehicle. Progressive supplies no textual justification for paying an amount attributable to

sales tax and not the other Expenses under its proposed ACV definition. Progressive’s argument

in its Motion is contradicted by its actions (i.e., paying an amount for sales tax as part of the ACV).

       Progressive relies on Thompson v. Progressive Universal Insurance Company, No. 19-CV-

150-WMC, 2019 WL 6037367 (W.D. Wis. Nov. 24, 2019), a case decided four months after

Progressive provided Plaintiff with its settlement summary in this case. In Thompson, the

defendant advanced the same interpretation of ACV that Progressive does here, except that

Thompson was paid neither “sales tax nor title and registration fees imposed in purchasing a

replacement vehicle.” See Thompson, 2019 WL 6037367, at *1. To the contrary, here, Plaintiff

was paid an amount for sales tax, but not for any other Expenses. Thus, Progressive could not have

had the Thompson court’s definition in mind when it settled Plaintiff’s claim, let alone when it

entered into the Policy.

       Progressive’s course of dealing—its inclusion of a payment for sales tax as part of ACV—

is better evidence that Progressive interpreted its Policy as providing coverage of a first-party total

loss pursuant to Section 626.9743(5)(a), which provides:

       (5)     When the insurance policy provides for the adjustment and settlement of
               first-party motor vehicle total losses on the basis of actual cash value or
               replacement with another of like kind and quality, the insurer shall use one
               of the following methods:

               (a)     The insurer may elect a cash settlement based upon the actual cost
                       to purchase a comparable motor vehicle, including sales tax, if
                       applicable pursuant to subsection (9).


       Fla. Stat. § 626.9743(5)(a).

                                                  10
     Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 11 of 16. PageID #: 208




       ACV in section 626.9743(5)(a) includes costs associated with Expenses as costs reasonably

likely to be incurred in replacing the loss. See Glover, 2019 WL 4917063, at *8 (“the failure to

include mandatory state fees constitutes a breach of the promise to pay ACV”).

       The Court should decline to follow Thompson for another reason. Thompson engaged in

flawed reasoning when it concluded that ACV had to exclude taxes and fees by implication

because the policy expressly distinguished between the ACV and a replacement amount by

providing that the lesser of either was the limit of the insurer’s liability. See Thompson, 2019 WL

6037367, at *3. This reasoning violates the fundamental precept that ambiguities in an insurance

contract are construed against, rather than in favor, of the drafter. See Swindal, 622 So.2d at 470.

Moreover, Florida courts have already noted that the difference between ACV and replacement

cost is the inclusion of depreciation, not the exclusion of reasonably necessary costs in replacing

the lost property. See Goff v. State Farm Fla. Ins. Co., 999 So.2d 684, 689 (Fla. Ct. App. 2009).

Thompson is inapt and does not control the decision here.

       Indeed, the Fifth Circuit stated the following with respect to “actual cash value” when

resolving a similar dispute:

               Although the policy defines certain terms, it does not define “actual cash
               value.” Instead, it states only that the “actual cash value is determined by
               the market value, age and condition” of the vehicle at the time of the
               accident. We thus construe “actual cash value” according to its “ordinary
               and generally accepted meaning.”

       Singleton v. Elephant Ins. Co., 19-50470, 2020 WL 1280781, at *2 (5th Cir. Mar. 18,
       2020).

       Progressive’s argument that ACV possesses a meaning other than the ordinary and

generally accepted meaning under Florida law is unavailing. The Policy obligates Progressive to

pay ACV, which––under Florida law––includes amounts for the Expenses. Progressive failed to


                                                11
     Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 12 of 16. PageID #: 209



pay the full amount of Expenses to Plaintiff, and in doing so, breached the Policy and caused injury

to Plaintiff and the other Class members.

       Accordingly, Progressive’s Motion to Dismiss should be denied.

       C.      Progressive’s Premature Challenges to Plaintiff’s Proposed Class Allegations
               Should Be Rejected

       Progressive also moves to strike the nationwide class allegations. Progressive’s argument

is premature. Its Motion to Strike nationwide class allegations should be denied.

       Fed. R. Civ. P. 12(f) provides that “the court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Courts should exercise

caution when striking class action allegations based solely on the pleadings, because class

determination generally involves considerations that are enmeshed in the factual and legal issues

comprising the plaintiff’s cause of action.” Smith v. Cash Am. Int’l, Inc., No. 1:15-cv-00760-MRB,

2019 WL 2352921, at *2 (S.D. Ohio June 4, 2019). “To say that a defendant may freely move for

resolution of the class-certification question whenever it wishes does not free the district court

from the duty of engaging in a ‘rigorous analysis’ of the question.” Pilgrim v. Universal Health

Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011). Courts often reserve issues of class certification

until after discovery so that there is adequate “foundation to conduct the ‘rigorous analysis’

required by Rule 23.” Geary v. Green Tree Servicing, LLC, No. 2:14-cv-00522, 2015 WL

1286347, at *17 (S.D. Ohio Mar. 20, 2015); see also Allen v. Andersen Windows, Inc., 913 F.

Supp. 2d 490, 516 (S.D. Ohio 2012); Eliason v. Gentek Building Prods., Inc., No. 1:10-cv-2093,

2011 WL 3704823, at **2–3 (N.D. Ohio Aug. 23, 2011) (“motion to strike class allegations is not

a substitute for class determination”); Faktor v. Lifestyle Lift, No. 1:09-cv-511, 2009 WL 1565954,

at *2 (N.D. Ohio June 3, 2009) (attacks on class certification prior to case management conference

were premature).

                                                12
     Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 13 of 16. PageID #: 210



       As Progressive concedes, the Sixth Circuit has approved of striking class allegations at an

early stage only where the proposed class would pose insoluble problems apparent on the face of

the pleading. Pilgrim, 660 F.3d at 946. A court has authority to strike class allegations prior to the

close of discovery when (1) the complaint itself demonstrates the requirements for maintaining a

class action cannot be met, and (2) further discovery will not alter the central defect in the class

claim. Smith, 2019 WL 2352921, at *2; see also Progressive Health & Rehab Corp. v. Quinn Med.,

Inc., 323 F.R.D. 242, 244 (S.D. Ohio 2017) (“If the Court determines that the Complaint does not

allege facts that would satisfy the demands of Rule 23, it may strike class action allegations prior

to any motion for class certification.”).

       Progressive has not identified any flaw apparent on the face of the Complaint. Progressive

posits that differences in state law require striking the national class allegations. However, in

Sullivan v. Gov’t Employees Ins. Co., No. 6:17-cv-891-Orl-40KRS, 2018 WL 3650114, at * 8

(S.D. Fla. Apr. 6, 2018), the court denied a similar motion to strike a nationwide class allegation

in a very similar case, reasoning that the “case is not yet in the proper procedural posture to

determine whether class treatment of the nationwide class is appropriate.” Here, the Court should

exercise the same discretion and allow “the shape and form of a class action” to evolve to the

extent necessary through the process of discovery. See id. at *9. “Depending on how discovery

develops, material differences among the state statutes may fall away or at least become more

manageable.” Id.

       Moreover, nationwide classes are regularly certified in cases like this involving standard

insurance policy form language, so it would be an extraordinary step for the Court to summarily

deny such a class based solely on Plaintiff’s Complaint. See Steinberg v. Nationwide Mut. Ins. Co.,

224 F.R.D. 67, 74 (E.D.N.Y. 2004) (because key terms in the insurance policy—deductible, actual



                                                 13
      Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 14 of 16. PageID #: 211



cash value, and loss—are substantively similar, if not identical, such policies can be considered

uniform or form contracts and “present the classic case for treatment as a class action”); McKeage

v. TMBC, LLC, 847 F.3d 992, 999 (8th Cir. 2017) (“Although the documents TMBC prepared for

individual customers varied at times, the district court correctly determined that the variety of

service and the differences between contracts were not distinct enough to decertify the case as a

class action”); Klay v. Humana, Inc., 382 F.3d 1241, 1263 (11th Cir. 2004) (“A breach is a breach

is a breach, whether you are on the sunny shores of California or enjoying a sweet autumn breeze

in New Jersey.”). Here, Plaintiff has alleged that all Class members’ contracts contain the same

provisions, and Progressive’s conduct with respect to each Class member was uniform. Compl. ¶

10.

       Progressive attempts to introduce affirmative evidence relating to its business that are not

directed to any substance of Plaintiff’s Complaint. Its Motion to Strike class allegations has not

met the high standard for striking a matter that is redundant, immaterial, impertinent, or

scandalous, and should be denied.

                                      V.    CONCLUSION

       For the reasons set forth above, Progressive’s Motion to Dismiss and to Strike Nationwide

Class Allegations should be denied.

                                                    Respectfully submitted,

                                                    /s/ Marc E. Dann
                                                    Marc E. Dann (0039425)
                                                    Brian D. Flick (0081605)
                                                    Emily White (0085662)
                                                    DANNLAW
                                                    P.O. Box 6031040
                                                    Cleveland, Ohio 44103
                                                    (216) 373-0539 telephone
                                                    (216) 373-0536 facsimile
                                                    notices@dannlaw.com

                                               14
Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 15 of 16. PageID #: 212




                                       Thomas A. Zimmerman, Jr. (pro hac vice)
                                       tom@attorneyzim.com
                                       Jeffrey D. Blake (pro hac vice)
                                       jeff@attorneyzim.com
                                       ZIMMERMAN LAW OFFICES, P.C.
                                       77 W. Washington Street, Suite 1220
                                       Chicago, Illinois 60602
                                       (312) 440-0020 telephone
                                       (312) 440-4180 facsimile
                                       www.attorneyzim.com

                                       Counsel for Plaintiff and the putative Class




                                  15
     Case: 1:19-cv-02965-JG Doc #: 12 Filed: 03/27/20 16 of 16. PageID #: 213



                                CERTIFICATION OF SERVICE

       I Hereby certify that on March 27, 2020, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all counsel of record by operation of the Court’s

CM/ECF system.

                                                       /s/ Marc E. Dann
                                                       Marc E. Dann (0039425)




                                                  16
